FRIEDMAN, Judge,
concurring.
I concur in the result reached by the Majority; however, I write separately because my analysis is based on somewhat different considerations.
The Majority concedes that section 909.1 of the Pennsylvania Municipalities Planning Code (MPC)1 does not necessarily preclude an action in mandamus where such an action is proper.2 The Majority then determines that mandamus is not proper in this ease because section 617 of the MPC “provides for a more direct and orderly procedure than an action in mandamus.”3 (Majority op. at 1223.)
*1224Mandamus is an extraordinary writ designed to compel official performance of a ministerial act or mandatory duty where there exists a clear legal right in the plaintiff, a corresponding duty in the defendant and want of any other adequate remedy at law. County of Allegheny v. Commonwealth, 518 Pa. 556, 544 A.2d 1805 (1988). Therefore, in my analysis, I would first determine whether Hanson has met the test for mandamus. Where mandamus is inappropriate, I believe that the Majority’s comparison is unnecessary.
In this ease, it is not clear to me that, on appeal from the grant of the permits to the Zoning Hearing Board, a proper review could not have provided Hanson with the result he was seeking. Because mandamus will only lie when there is proof of no adequate remedy at law, and Hanson cannot meet that burden of proof, I would conclude that mandamus cannot lie here. Based on this analysis, I concur.

. Act of July 31, 1968, P.L. 805, as amended, 53 P.S. § 10909.1.


. See section 910.1 of the MPC, 53 P.S. § 10910.1 (emphasis added), which provides:
Nothing contained in this article shall be construed to deny the appellant the right to proceed directly to court where appropriate, pursuant to the Pennsylvania Rules of Civil Procedure No. 1091 (relating to action in mandamus).


. Section 617 of the MPC, 53 P.S. § 10617 (emphasis added), provides in pertinent part:
[A]ny aggrieved owner ... who shows that his properly or person will be substantially affect*1224ed by the alleged violation [of any ordinance under this Act], in addition to other remedies, may institute an appropriate action or proceeding ....
The Majority states:
[W]e ... affirm the decision of the trial court because [section 617 of] the MPC specifically provides the procedure by which an adjoining landowner can seek relief from a violation of the zoning laws by his neighbor.
(Majority op. at 1222.) However, section 617 of the MPC explicitly provides for the pursuit of "other remedies.”